TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00616-CV


                                 Kaneshia Green, Appellant

                                               v.

                                    Lois Johnson, Appellee


           FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
      NO. C-1-CV-21-004691, THE HONORABLE TODD T. WONG, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant’s brief was originally due on April 4, 2022. On April 14, this Court

sent a notice to appellant informing her that her brief was overdue and that a failure to file a

satisfactory response by April 22 would result in the dismissal of this appeal for want of

prosecution. To date, appellant has not filed a brief or a motion for extension of time or

otherwise responded to our notice. Accordingly, we dismiss this appeal for want of prosecution.

See Tex. R. App. P. 42.3(b).



                                            __________________________________________
                                            Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Dismissed for Want of Prosecution

Filed: June 17, 2022